 Case 5:21-cv-00365-TPB-PRL Document 3 Filed 09/21/21 Page 1 of 3 PageID 21




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION

WALTER L. WILLIAMS,

      Petitioner,

v.                                                Case No: 5:21-cv-365-TPB-PRL

WARDEN, FCC COLEMAN –
LOW,

      Respondent.


                           ORDER OF DISMISSAL

      Petitioner initiated this civil action by filing a Petition for Writ of

Habeas Corpus Under 28 U.S.C. § 2241 (Doc. 1). Petitioner argues he is

entitled to a reduction of his federal criminal sentence because the imposed

Armed Career Criminal Act sentencing enhancement has been found

unconstitutional in Borden v. United States, 141 S. Ct. 1817 (2021), (id. at 6).

      Rule 12(h)(3) of the Federal Rules of Civil Procedure provides that “[i]f

the court determines at any time that it lacks subject matter jurisdiction, the

court must dismiss the action.” See also Rule 12, Rules Governing Section

2255 proceedings. The Eleventh Circuit has held that 28 U.S.C. § 2241 is not

available to challenge the validity of a sentence except on very narrow

grounds. McCarthan v. Director of Goodwill Industries-Suncoast, Inc., 851

F.3d 1076, 1079 (11th Cir. 2017); Bernard v. FCC Coleman Warden, 686 F.
 Case 5:21-cv-00365-TPB-PRL Document 3 Filed 09/21/21 Page 2 of 3 PageID 22




App’x 730 (11th Cir. 2017) (citing McCarthan, 851 F.3d at 1092-93). None of

those grounds are present in this case, and thus Petitioner is not entitled to

proceed under § 2241. See, e.g., In re Albertie, No. 21-12796-H (11th Cir. Aug.

30, 2021) (Rosenbaum, J., concurring) (“And in this Circuit, Albertie’s

[Borden] claim is not cognizable under 28 U.S.C. § 2255(e), either because in

McCarthan[,] by which we are bound, we held that a prisoner may file a

second or successive claim for habeas relief, challenging his conviction

through that subsection only when the sentencing court is unavailable.”).

Thus, this case is due to be dismissed.

      Accordingly, it is

      ORDERED and ADJUDGED:

      This case is DISMISSED without prejudice. The Clerk shall enter

judgment accordingly, terminate any pending motions, and close this case.

      DONE AND ORDERED at Tampa, Florida, this 21st day of

September, 2021.




                                          2
 Case 5:21-cv-00365-TPB-PRL Document 3 Filed 09/21/21 Page 3 of 3 PageID 23




Jax-7
C:      Walter L. Williams, 53136-018




                                        3
